Exhibit 10.3

Stock Option Agreement
Granted Under IDEXX Laboratories, Inc. 2003 Stock Incentive Plan

      1. Grant of Option.

        IDEXX Laboratories, Inc., a Delaware corporation (the “Company”), hereby
grants to the Optionee, an option, pursuant to the Company’s 2003 Stock
Incentive Plan (the “Plan”), to purchase, in whole or in part, the number of
shares of Common Stock of the Company at a price per share as noted on the
opposite side of this Agreement, subject to the terms and conditions of this
option, the Plan and the description of the Plan set forth in the Plan
Prospectus. The Plan and Prospectus are provided to the Optionee with this
Agreement. Defined terms not otherwise defined in this Agreement shall have the
meanings set forth in the Plan or the Prospectus.

      2. Type of Stock Option.

        If the opposite side of this Agreement indicates that this option is an
“Incentive Stock Option”, this option is intended to qualify as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”). If the opposite side of this
Agreement indicates that this option is a “Non-Qualified Stock Option”, this
option shall not be considered an incentive stock option as defined by Section
422 of the Code.

      3. Exercise of Option and Provisions for Termination.

        (a)        Vesting Schedule and Expiration. Except as otherwise provided
in this Agreement, this option shall expire at 4:00 p.m., Eastern time, on the
Expiration Date indicated on the opposite side of this Agreement. This option
will become exercisable (“vest”) in installments as to the number of shares and
during the respective installment periods set forth on the opposite side of this
Agreement. The right of exercise shall be cumulative so that if the option is
not exercised to the maximum extent permissible during an exercise period, it
shall continue to be exercisable, in whole or in part, with respect to all
shares not so purchased at any time prior to the Expiration Date or the earlier
termination of this option. This option may not be exercised at any time after
the Expiration Date.

        (b)        Exercise Procedure. Subject to the conditions set forth in
this Agreement, this option shall be exercised by the Optionee’s delivery of
written notice of exercise through the online service designated by the Company
(currently E*TRADE OptionsLink), specifying the number of shares to be purchased
and the purchase price to be paid therefor and accompanied by payment in full in
accordance with Section 4. Such exercise shall be effective upon receipt by such
online service of such written notice together with the required payment. The
Optionee may purchase less than the number of shares covered hereby, provided
that no partial exercise of this option may be for any fractional share.

        (c)        Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Optionee, at the time he or she exercises this option, is, and has been at
all times since the Grant Date indicated on the opposite side of this Agreement,
an employee or director of the Company (an “Eligible Optionee”). For all
purposes of this option, (i) “Employment” shall be defined in accordance with
the provisions of Section 1.421-7(h) of the Income Tax Regulations or any
successor regulations, and (ii) if this option shall be assumed or a new option
substituted therefor in a transaction to which Section 425(a) of the Code
applies, employment by such assuming or substituting corporation (hereinafter
called the “Successor Corporation”) shall be considered for all purposes of this
option to be employment by the Company.

        (d)        Exercise Period Upon Termination of Relationship with the
Company. If the Optionee ceases to be an Eligible Optionee for any reason, then,
except as provided in paragraphs (e) and (f) below, the right to exercise this
option shall terminate 3 months after such cessation (but in no event after the
Expiration Date), provided that this option shall be exercisable only to the
extent that the Optionee was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Optionee, prior to the
Expiration Date, violates the non-competition, non-solicitation or
confidentiality provisions of any employment, consulting or advisory contract,
confidentiality and nondisclosure agreement or other agreement between the
Optionee and the Company, the right to exercise this option shall terminate
immediately upon such violation.

        (e)        Exercise Period Upon Death or Disability. If the Optionee
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Expiration Date while he or she is an Eligible Optionee, or if the
Optionee dies within 3 months after the Optionee ceases to be an Eligible
Optionee, and the Company has not terminated such relationship for “cause” as
specified in paragraph (f) below, this option shall be exercisable, within the
period of 1 year following the date of death or disability of the Optionee (but
in no event after the Expiration Date), by the Optionee or by the person to whom
this option is transferred by will or the laws of descent and distribution,
provided that this option shall be exercisable only to the extent that this
option was exercisable by the Optionee on the date he or she ceased to be an
Eligible Optionee.

        (f)        Discharge for Cause. If the Optionee, prior to the Expiration
Date, ceases his or her employment with the Company because he or she is
discharged for “cause” (as defined below), the right to exercise this option
shall terminate immediately upon such cessation of employment. “Cause” shall
mean willful misconduct in connection with the Optionee’s employment or willful
failure to perform his or her employment responsibilities in the best interests
of the Company (including, without limitation, breach by the Optionee of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition, non-solicitation or other similar agreement between the
Optionee and the Company), as determined by the Company, which determination
shall be conclusive. The Optionee shall be considered to have been discharged
for “cause” if the Company determines, within 30 days of the Optionee’s
resignation, that discharge for cause was warranted.

      4. Payment of Purchase Price.

        (a)        Method of Payment. Payment of the purchase price for shares
purchased upon exercise of this option shall be made (i) by delivery to the
Company, or to the online service designated by the Company, of an amount equal
to the purchase price of such shares, (ii) by delivery to the Company of shares
of Common Stock of the Company (either actually or by attestation) then owned by
the Optionee for at least 6 months (or any shorter period sufficient to avoid a
charge to the Company’s earnings for financial reporting purposes) or delivery
of other consideration having a fair market value equal in amount to the
purchase price of such shares, (iii) to the extent permitted by the Company’s
Board of Directors, in its sole discretion, by delivery of an irrevocable and
unconditional undertaking by a creditworthy broker to deliver promptly to the
Company sufficient funds to pay the purchase price and any required tax
withholding, or delivery by the Optionee to the Company of a copy of irrevocable
and unconditional instructions to a creditworthy broker to deliver promptly to
the Company cash or a check sufficient to pay the purchase price and any
required tax withholding; or (iv) by any combination of cash, such shares of
Common Stock of the Company, and other consideration as the Board may specify.

        (b)        Valuation of Shares or Other Non-Cash Consideration Tendered
in Payment of Purchase Price. For the purposes hereof, the fair market value of
any share of the Company’s Common Stock or other non-cash consideration which
may be delivered to the Company in exercise of this option shall be determined
as provided in the Plan.

        (c)        Delivery of Shares Tendered in Payment of Purchase Price. If
the Optionee exercises options by delivery of shares of Common Stock of the
Company, any certificate or certificates representing the shares of Common Stock
of the Company to be delivered shall be duly executed in blank by the Optionee
or shall be accompanied by a stock power duly executed in blank suitable for
purposes of transferring such shares to the Company, and any electronic delivery
of shares shall be in a manner sufficient for purposes of transferring such
shares to the Company. Fractional shares of Common Stock of the Company will not
be accepted in payment of the purchase price of shares acquired upon exercise of
this option.

      5. Delivery of Shares; Compliance with Securities Laws, Etc.

        (a)        General. The Company shall, upon payment of the option price
for the number of shares purchased and paid for, make prompt delivery of such
shares to the Optionee, provided that if any law or regulation requires the
Company to take any action with respect to such shares before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to complete such action.

        (b)        Listing, Qualification, Etc. This option shall be subject to
the requirement that if, at any time, counsel to the Company shall determine
that the listing, registration or qualification of shares subject hereto upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, or that the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the issuance or purchase of shares
hereunder, this option may not be exercised, in whole or part, unless such
listing, registration, qualification, consent or approval, disclosure or
satisfaction of such other condition shall have been effected or obtained on
terms acceptable to the Board of Directors. Nothing herein shall be deemed to
require the Company to apply for, effect disclosure, or to satisfy such other
condition.

      6. Nontransferability of Option.

        Except as provided in paragraph (e) of Section 3, this option is
personal and no rights granted hereunder may be sold, assigned, transferred,
pledged or otherwise encumbered by the Optionee (whether by operation of law or
otherwise). During the lifetime of the Optionee, this option shall be exercised
only by the Optionee.

      7. No Special Employment Rights.

        Nothing contained in the Plan, the Prospectus or this option shall be
construed or deemed to constitute an employment or service contract or confer or
be deemed to confer on the Optionee any right to continue in the employ or
service of, or to continue any other relationship with, the Company or limit in
any way the right of the Company to terminate the Optionee’s employment or
service or other relationship at any time, with or without cause.

      8. Rights as a Shareholder.

        The Optionee shall have no rights as a shareholder with respect to any
shares which may be purchased by exercise of this option (including, without
limitation, any rights to receive dividends or non-cash distributions with
respect to such shares) unless and until a certificate representing such shares,
or electronic equivalent, is duly issued and delivered to the Optionee. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the date such stock certificate or electronic equivalent is issued.

      9. Withholding Taxes.

        The Company’s obligation to deliver shares upon the exercise of this
option shall be subject to the Optionee’s satisfaction of all applicable
federal, state and local income and employment tax withholding requirements. The
Company shall be authorized to withhold the amount of withholding taxes due in
connection with the exercise of this option and to take such other action as may
be necessary in the opinion of the Company to satisfy all Company obligations
for the payment of such taxes.

      10. Limitations on Disposition of Incentive Stock Option Shares.

        If, as indicated on the opposite side of this Agreement, this option is
an “incentive stock option”, the Optionee understands that in order to obtain
the benefits of an incentive stock option under Section 422 of the Code, no sale
or other disposition may be made of any shares acquired upon exercise of the
option within 1 year after such shares were acquired pursuant to such exercise,
nor within 2 years after the Grant Date. If the Optionee intends to dispose, or
does dispose (whether by sale, exchange, gift, transfer or otherwise), of any
such shares within said periods, he or she will notify the Company in writing
within 10 days after such disposition, and provide any other information
regarding such disposition that the Company may require.

      11. Data Privacy.

        By entering into this Agreement, the Optionee: (i) authorizes the
Company and its Subsidiaries, and any agent of the Company and its Subsidiaries
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its Subsidiaries such information and data as the Company
or any such Subsidiary shall request in order to facilitate the grant of options
and the administration of the Plan; (ii) waives any data privacy rights he or
she may have with respect to such information; and (iii) authorizes the Company
and its Subsidiaries to store and transmit such information in electronic form.

      12. Miscellaneous.

        (a)        Except as provided herein, this option may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Optionee. The Board of Directors may amend, alter, suspend, discontinue or
terminate the Plan, or any portion thereof, at any time, subject to the
requirements for certain amendments or alterations set forth in the Plan.

        (b)        All notices under this option shall be mailed or delivered by
hand to the parties at their respective addresses set forth on the opposite side
of this Agreement or at such other address as may be designated in writing by
either of the parties to one another.

        (c)        This option shall be governed by and construed in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.